Case 2:17-cv-04375-JS-GRB Document 53 Filed 12/24/19 Page 1 of 1 PageID #: 871
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Joseph M. Defazio
joseph.defazio@troutman.com




December 24, 2019
VIA ECF

Hon. Gary R. Brown
United States District Court
Eastern District of New York
814 Federal Plaza
Central Islip, New York 11722-4451

Re:    Castro v. The Bank of New York Mellon, et al. 2:17-cv-04375-JS-GRB

Dear Magistrate Judge Brown:

I write to respectfully request that this Court instruct the Clerk to withdraw my appearance on
behalf of Defendants The Bank of New York Mellon and Shellpoint Mortgage Servicing in the
above-referenced case.

I am no longer affiliated with Akerman LLP, effective September 21, 2019. Akerman LLP will
remain as counsel of record for the Defendants.

Respectfully submitted,


s/Joseph M. DeFazio
Joseph M. DeFazio



cc:    All Counsel of Record (Via CM/ECF)
       Mario E. Castro (Via First Class Mail)
       419 West Hills Road
       Melville, NY 11747



SO ORDERED.

_____________________________
HON. GARY R. BROWN
UNITED STATES MAGISTRATE JUDGE
